Title: To James Madison from John Armstrong, Jr., 12 May 1807
From: Armstrong, John, Jr.
To: Madison, James



Sir
Paris 12 May 1807.

The appearances of rupture between this Country and Austria, which a few days ago gave some uneasiness here, have subsided, or have been altogether mistaken.  The assembling of troops on the eastern frontier of Bavaria on the one side, and the adoption of a conscript law & prohibition of the Sale of provisions on the other, have, it seems, had causes very different from those which had been assigned to them.  We are now assured, that Austria has offered her mediation, and that Napoleon has accepted it.  It remains to be seen, whether Russia will follow this pacific example?  There can be no doubt of the present inclinations of Prussia & Sweden.
I enclose a copy of M. D’Hermand’s note in answer to mine requesting Pass-ports.  This is of no importance but as it explains my continuance in Paris.  I have the honor to be Sir, with very high respect & consideration Your Most Obedient & very humble Servant

J Armstrong

